Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 1 of 23 PagelD #: 84

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JOSE PANORA, on his own behalf and on behalf of
others similarly situated, Case No.: 19-cv-07267(BMC)

Plaintiff,
-against-
DEENORA CORP d/b/a Dee’s; DEE’S BRICK OVEN
PIZZA, INC d/b/a Dee’s, and DEERAN ARABIAN a/k/a

Dee Arabian,

Defendants.
iss x

 

MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

AARON N. SOLOMON, ESQ.
KEITH GUTSTEIN, ESQ.

TAYLOR M. FERRIS, ESQ.
KAUFMAN DOLOWICH & VOLUCK, LLP
Attorneys for Defendants
135 Crossways Park Drive, Suite 201
Woodbury, New York 11797
Tel.: (516) 681-1100

4843-4119-3654, v. 1
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 2 of 23 PagelD #: 85

 

TABLE OF CONTENTS
FACTUAL BACKGROUND AND STATEMENT OF UNDISPUTED FACTS... ce eecceneeeeees 3
A. SUMMARY JUDGMENTISTANDARD . anccescsasssxnmmcunnnsmiensicancconncncnmed aeccnend®
B. PLAINTIFF’S OVERTIME CLAIMS FAIL AS A MATTER OF LAW BECAUSE HE
WAS EXEMPT UNDER FEDERAL AND NEW YORK LAW ......cececeeseesesesesteteseeseees 4
1. AT ALL TIMES, PLAINTIFF WAS COMPENSATED ON A SALARY BASIS
IN EXCESS OF THE WEEKLY SALARY THRESHOLD REQUIREMENTS
UNDER FEDERAL AND NEW YORK LAW ....o.ccccccccsetsceeeessssesesenecsssstaearseneee O
2. PLAINTIFF MANAGED THE KITCHEN STAEFP......ccccccscssescssstessesestseeeeesseeeeseee 7
3. PLAINTIFF’S PRIMARY DUTY WAS MANAGEMENT........::ccecsesesesserseseeseeee 9
a. RELATIVE IMPORTANCE OF PLAINTIFF’°S MANAGEMENT
DUTIES MILITATES TOWARDS A FINDING THAT IT WAS
PLAINTIFF’S PRIMARY DUTY wessssssssavarvasnssnmnensanantnssconcssonnnoasmssinnennese 1Q
b. PLAINTIFF’S TIME SPENT PERFORMING EXEMPT WOREK........... 11
c. PLAINTIFF WORKED WITH FREEDOM FROM DIRECT
SUPERVISION AND CUSTOMARILY AND REGULARLY
EXPERCISED HIS DISCRECTION AS CHEF... ccseesesseseseeteeteeees 13
d. PLAINTIFF’S COMPENSATION STRUCTURE DIFFERED FROM
OTHER KITCHEN STAPF ..... s.gsesserssssdensnentspeastinedvay sasacopavonvagavoacaysqavsves 14
4. PLAINTIFF’S POSITION AS CHEF REQUIRED HIM TO REGULARY AND
CUSTOMARILY DIRECT THE WORK OF KITCHEN STAFF .....::::02:000000- 15
5. PLAINTIFF’S SUGGESTIONS AND RECOMMENDATIONS AS TO THE
HIRING AND FIRING OF KITCHEN STAFF WERE HEEDED BY
¢ PLAINTIFF’S “SPREAD OF HOURS” CLAIM MUST BE DISMISSED............... 16
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 3 of 23 PagelD #: 86

D. PLAINTIFF’S CLAIM UNDER THE NYLL FOR WAGE STATEMENT
VIOLATIONS MUST BE DISMISSED... eceeeccececsesceeseenenessaeneseuenenessucesenenees 17

CONCLUSION .. -wcsconnrsonnrsenersannesarenaeneshupesiseorsaqesea sient pds ne GiNGscuntneisssaqevseue panto veNevedsunanenncpeyayenneeapons 18

il
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20

TABLE OF AUTHORITIES

Cases

 

Binder & Binder PC v. Barnhart,

AB 1 F.3d 141 (2d Cir, 2007) ..icssssssssssssssssssscsssssssssssessssnsesscssssvssccsssssivseccssssstssessessssnsnseseccessnieesseeee

Callari v. Blackman Plumbing Supply, Inc.,

988 F.Supp.2d 261 (E.D.N.Y. 2013) ...ccsssssesseseeesesesseceessseseseeeeseesseeseseeeseeeeesenereeneeaenensenenanenseens

Celotex Corp. v. Catrett,

D’Amico v. City of N.Y.,

132 F.3d 145 (2d Cir, 1998) .vscscssssssssssessssecsssssssssssssssvesssseescesceesssssssunnussaneseecceeeeeceesssnsnsnnnnvnnneentees

Donovan v. Burger King Corp.,

675 F.2d 516 (2d Cir. 1982) oo... ceseeseseerssecsserseeseeerscteerssseereesesesees

Encino Motorcars, LLC v. Navarro,

138 S. Ct, 1134 (2018)..cccccscssssssssssvevssesessesesssssssssssssssssessssessesceesssssssisnsesseseseceeceececcessssassnsantnunntntees

Hick v. Baines,

Krumholz v. Vill. of Northport,

873 F. Supp. 2d 481 (E.D.N.Y. 2012) ... .isssssssnssissisnasosavenrsasasiassannnesonavecmaacsmnsnenmeasskssnaensnacasuenearsvevens

Martinez v. Hilton Hotels Corp.,

930 F. Supp. 2d 508 (S.D.N.Y. 2013) .cscssssssescssscessssssvvessecegsssnsssssssccsesenssnsssnseesseceeseesnseesssses

Paganas v. Total Maint. Sol, LLC,

726. F. App’x 851 (2d Cir, 2018) ecccsssccsssscssssssscsesessccscessceccecesceecccceeeeesecessseessesseensennsnnnsannnnsnsnenet

Pippins v. KPMG, LLP,

759 F.3d 235 (2d Cir, 2014) ...-sesserearereenrsonernensnnnnsarecreerareenterensnnnsontasqserosebstisSihtiBssbiSp CORINA

Ramos v. Baldor Specialty Foods, Inc.,

687 F.3d 554 (2d Cir. 2012) .......assesvesrenssssansenansncevsscssspavecesdovevesssadenssasenssntdarcescdueteaseaeboeateseseress

Scott v. SSP Am., Inc.,

2011 WL 1204406 (E.D.N.Y. Mar. 29, 2011)... cccceseeeeeseeseeeeereres

Shahriar v. Smith & Homensiy Re Rest. orp. Inc.,
659 F.3d 234 (2d Cir. 2011)... savecsuavususecceses

lil

Page 4 of 23 PagelD #: 87

1,5, 13

12

1,5

ee lrecs le Peay EE 10, 11, 12

wae 16
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20

Tamayo v. DHR Rest. Co., LLC,

2017 WL 532460 (S.D.N.Y. Feb. 3, 2017). ccsesnvesceneninnsnensennneceniennienecnmnnentrenecennmnmenmneoennenacense

Vasto v. Credico (USA) LLC,

767 F. App’ 54 (2d Cir. 2019)... cssssssssesesseesessssneeessneesenesssseseeneeasnensessenesanenseaesaessgngeneseseennenenasees

Yeh v. Han Dynasty, Inc.,

2020 WL 883501 (S.D.N.Y. Feb. 24, 2020).......c:cscsceseeeeeers

Yesmin v. Rite Aid of N.Y. Inc.,

2012 WL 3871735 (E.D.N.Y. Sept. 6, 2012) ..cccccsssssesscsssesssssssseeesessneesee

Rules & Statutes

12 NYCRR § 146-3.2(c)(1)(i)(©)(L)(G) eaeeescsssssssssssneceecesceccesssosonssssnsvsnssseessescecsessssssssnsunsneseessettetee
12 NYCRR § 146-1.6 ..ncccscsssssssesesssssssbsposiitscesnsbunessuassaob
29 U.S.C. § 201 vescccsssssscssssssssssssssssseesssessssssvssscsecsssssssnesseeeees

29 C.F.R. § 541.1008) oie eeeeeseeeeeseeneeeesesteseeseeeseeeeesees
Fed. R. Civ. P. 56(a) (C)....:cceccessesereseseceeeneeeseeneseeesseeteeesensees

NYLL § 198(1-b).ssccsessssssssssssssvssssssssssssssesessssssssssssseeseccssssssisessessecesesssssnunssseecasssssuuneseeeceeessnnnansnaeees

NYLL § 198 (1-d) cssccssssssssveesssesssssnssecsssssseesssesssseseseeesen

iv

eee eee eRe Eee e REE ee REE Ree EERE EEE HOO

ERE EERE E RHETT EEE TEER EERE EERE THEE R HEHEHE HOOT

Page 5 of 23 PagelD #: 88

1,10

7

oi SiiietaisaaligevecetetneaunaNNcasscenseterenENTE 16

weedy 17
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 6 of 23 PagelD #: 89

Defendants Deenora Corp. (“Dee Corp.”), Dee’s Brick Oven Pizza, Inc. (“Dee’s”), and
Deeran Arabian (“Arabian”) (Dee Corp., Dee’s, and Arabian are collectively referred to herein as
‘“Defendants”), respectfully submit this Memorandum of Law in support of their Motion for
Summary Judgment on the issue of Plaintiff Jose Panora’s (hereinafter “Plaintiff’) status as an
exempt employee, and dismissing Plaintiff's Complaint (the “Complaint”) in its entirety, and
seeking dismissal of the remainder of Plaintiff's Complaint. As set forth below, the record
evidence demonstrates that no issues of material fact exist, and Defendants are entitled to
summary judgment as a matter of law on Plaintiff's two overtime claims and dismissal of the
Complaint and the termination of this action.

I. PRELIMINARY STATEMENT!

Plaintiff, a former chef at Dee’s, filed this action alleging that he is entitled to unpaid
overtime wages and other relief under the Fair Labor Standards Act (“FLSA”) and the New York
Labor Law (“NYLL”). In addition, Plaintiff alleges that Defendant violated NYLL § 195(3) ez.
seq. by failing to provide him with wage statements and further violated the NYLL by failing to
pay “spread of hours” compensation.’

Defendants now move for summary judgment on the issue of Plaintiffs status as an
exempt employee and therefore seeking dismissal of Plaintiff's Third and Fourth Causes of

Action for unpaid overtime wages under the FLSA and the NYLL as a matter of law.

 

1 Unless otherwise indicated, all exhibits referred to herein are annexed to the Declaration of Aaron N. Solomon
(“Solomon Decl.”) in support of Defendants’ Motion for Summary Judgment dated February 26, 2020.

2 In addition to Plaintiff's overtime and wage statement claims, Plaintiff also asserted causes of action for: (i) unpaid
minimum wages under the FLSA; (ii) unpaid minimum wages under the NYLL; (iii) failure to provide lunch breaks
in violation of the NYLL; (iv) failure to keep employment records in violation of the NYLL; and (v) failure to
provide wage notices in violation of NYLL § 195(1). On January 30, 2020, Defendants filed a pre-motion letter in
anticipation of their motion to dismiss the foregoing claims. See Dkt. No. 11. At the initial conference on February
12, 2020, Plaintiff voluntarily withdrew his claims for: (i) unpaid minimum wages under the FLSA; (ii) failure to
provide lunch breaks; (iii) failure to maintain records; and (iv) failure to provide wage notices pursuant to NYLL §
195(1). See Minute Entry and Order dated February 12, 2020. On February 18, 2020, Defendants filed a separate
motion pursuant to Fed. R. Civ. P. 12(b)(6) seeking dismissal Plaintiff's NYLL minimum wage claim. See Dkt. Nos.
19, 20.
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 7 of 23 PagelD #: 90

Based on the evidence submitted herewith, Defendants have established that Plaintiff
satisfies the executive exemption under the federal and applicable state law. Specifically,
Plaintiff was paid a salary above the applicable threshold set by the FLSA and NYLL for exempt
status, his primary duty was management of Dee’s kitchen operations, he customarily directed
the work of two or more full-time employees, he made hiring decisions, and his suggestions as to
the firing, and promoting of employees were given particular weight.

Moreover, the record evidence overwhelmingly demonstrates that Plaintiff was
responsible for the overseeing the restaurant’s “back-of-the-house” operations. Plaintiff
supervised and directed the work of salad cooks, grillmen, fryer cooks, prep cooks, and
dishwashers, to ensure that all kitchen staff were performing their respective duties. Plaintiff
regularly performed managerial functions such as overseeing food quality to meet restaurant
standards; handling customer complaints; ordering food and supplies for the restaurant; hiring
candidates for vacant kitchen positions; firing certain employees; and recommending employees
to be promoted. At all times, Plaintiff's primary role was that of a manager, and thus, he was
exempt from the overtime provisions of the FLSA and the NYLL. Because there are no genuine
issues of material fact with respect to Plaintiff's exempt status, Defendants request that the Court
grant summary judgment in favor of Defendants and dismiss Plaintiffs Third and Fourth Causes
of Action.

In addition, because Plaintiff was properly classified as an exempt employee, he was not
entitled to receive “spread of hours” compensation. As such, dismissal of Plaintiff's Fifth Cause
of Action, alleging that Defendants failed to pay “spread of hours” pay, is warranted.

Finally, even if Plaintiff could show that Defendants failed to provide him with wage

statements as required by NYLL, there is no dispute that, as an exempt employee, Plaintiff was
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 8 of 23 PagelD #: 91

timely paid all of the wages he was due. Accordingly, Defendants are entitled to the affirmative
defense set forth in NYLL § 198(1-d), and dismissal of Plaintiff's Ninth Cause of Action.

Because no claims will remain in this action if the above relief is granted Plaintiff's
Complaint should be dismissed in its entirety.*

Il. FACTUAL BACKGROUND AND STATEMENT OF UNDISPUTED FACTS

For narrative factual background and a full statement of the material facts as to which
there is no genuine issue to be tried, the Court is respectfully referred to Defendants’ Statement
of Undisputed Material Facts Pursuant to Local Civil Rule 56.1 (“56.1”), dated February 26,
2020, which has been filed contemporaneously herewith.

Il. ARGUMENT
A. Summary Judgment Standard

Summary judgment should be granted when “the movement shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a). Summary judgment should be awarded “against a party who fails to
make a showing sufficient to establish the existence of an element essential to that party’s case,
and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986). The moving party bears the initial burden of identifying “the absence of a
genuine issue of material fact.” Celotex Corp., 477 U.S. at 323. The opposing party then must
cite specific parts of the record to demonstrate the existence of a genuine issue for trial. Fed. R.
Civ. P. 56(c); see also Celotex, 477 U.S., at 324. In opposing a motion for summary judgment, a

party “may not rely on mere speculation or conjecture as to the true nature of the facts,” as

 

3 As noted above, Plaintiff's lunch break, record keeping, wage notice, and FLSA minimum wage claims have all
been withdrawn. As well, although Defendants moved to dismiss Plaintiff's NYLL minimum wage claim on the
grounds that Plaintiff failed to state a claim for unpaid minimum wages under the NYLL even if he were improperly
classified as exempt, see Dkt. No. 20, at pgs. 5-6, dismissal of Plaintiff's NYLL minimum wage claim is warranted
if this Court grants Defendants summary judgment on the issue of Plaintiffs status as an exempt employee.

3
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 9 of 23 PagelD #: 92

“conclusory allegations or denials . . . cannot by themselves create a genuine issue of material
fact where none would otherwise exist.” Hick v. Baines, 593 F.3d 159, 166 (2d Cir. 2010). To
defeat a motion for summary judgment, the nonmoving party must provide “hard evidence,”
D’Amico v. City of N.Y., 132 F.3d 145, 149 (2d Cir. 1998), “from which a reasonable inference
in [its] favor may be drawn,” Binder & Binder PC v. Barnhart, 481 F.3d 141, 148 (2d Cir. 2007)
(internal quotation marks omitted).

B. Plaintiff’s Overtime Claims Fail as a Matter of Law Because He Was Exempt
Under Federal and New York Law

In Plaintiff's Complaint, Plaintiff makes perfunctory, unsupported allegations that he was
subject to the overtime provisions of the FLSA and the NYLL. See Compl., Dkt. No. 1, at ¥ 26.
However, the undisputed evidence in this action demonstrates that Plaintiff was exempt from the
overtime provisions of those statutes, pursuant to the executive exemption authorized under
federal law and New York law. As such, there is no genuine issue of material fact that would
preclude summary judgment in favor of Defendants as to Plaintiffs claims for overtime under
federal and state law.

Federal and New York law each expressly provide a categorical exemption from
mandatory overtime requirements for employees who, inter alia, work in bona fide executive,
administrative, or professional capacity.” See 29 U.S.C. 213(a)(1); N.Y. Lab. Law § 198(1-b)*.

New York has adopted regulations which mirror the FLSA and, as such, overtime claims made

 

4 As courts typically address exemptions to overtime violations under the FLSA and the NYLL together, and
because the executive exemptions under the FLSA and NYLL are largely identical, for brevity, Defendants will
analyze the executive exemption as applied to Plaintiff under the rubric of the FLSA and incorporates by reference
this analysis for application to Plaintiff's unpaid wage claims under New York law. See Ramos v. Baldor Specialty
Foods, Inc., 687 F.3d 554,556 n.1 (2d Cir. 2012) (declining to engage in a separate analysis of New York state law
claims because “like the FLSA, the NYLL ‘mandates overtime pay and applies the same exemptions of the
FLSA.””) (citations omitted); Ramos 687 F.3d at 555-56, 559-60 (treating FLSA and NYLL executive exemptions
as functionally equivalent); Tamayo v. DHR Rest. Co., No. 14 CV 9633 (GBD), 2017 WL 532460, at *5 & n.5
(S.D.N.Y. Feb. 3, 2017) (“The NYLL has a substantially similar overtime provision with an analogous exception for
executives.”); Martinez v. Hilton Hotels Corp., 930 F.Supp.2d 508, 519 (S.D.N.Y. 2013) (same).
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 10 of 23 PagelD #: 93

under the NYLL are to be analyzed under the rubric applicable to claims under the FLSA. See,
e.g., Martinez v. Hilton Hotels Corp., 930 F. Supp. 2d 508, 519 (S.D.N.Y. 2013) (“Because New
York’s overtime provisions mirror and/or expressly adopt federal wage law, federal courts
evaluate New York’s executive exemption by reference to the Fair Labor Standards Act of 1938,
29 U.S.C. § 201 et seq., and its attendant regulations, set forth in the Code of Federal
Regulations.”). Notably, while in years past, the federal courts have narrowly construed FLSA
exemptions against employers, the Supreme Court recently held that the exemptions “are as
much a part of the FLSA’s purpose as the overtime-pay requirement” and has suggested courts
have “no license to give the exemption anything but a fair reading.” Encino Motorcars, LLC v.
Navarro, 138 S. Ct. 1134, 1142 (2018); see also Vasto v. Credico (USA) LLC, 767 F. App’x 54,
56 (2d Cir. 2019) (“The FLSA is a remedial law, and its exemptions were previously narrowly
construed to that end... But no longer.”); Yeh v. Han Dynasty, Inc., 2020 WL 883501, at *6
(S.D.N.Y. Feb. 24, 2020) (same).

The FLSA does not define “bona fide executive, administrative, or professional”
employment, and instead directs the Secretary of Labor to “define[] and delimit[]” those terms
“from time to time by regulations.” Ramos v. Baldor Specialty Foods, Inc., 687 F.3d 554, 559
(2d Cir. 2012). The applicable federal regulation in this matter provides that the executive
exemption applies to employees who satisfy the following four criteria:

(1) Compensated on a salary basis at a rate of not less than $455°
per week; (2) Whose primary duty is management of the enterprise
in which the employee is employed or of a customarily recognized
department of subdivision thereof; (3) Who customarily and
regularly directs the work of two or more other employees; and (4)

Who has the authority to hire or fire other employees or whose
suggestions and recommendations as to the hiring, firing,

 

5 As of January 1, 2020, the minimum salary threshold was increased to $684. See 29 C.F.R. § 541.100(a). However,
during Plaintiff's employment, the minimum salary threshold was $455.
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 11 of 23 PagelD #: 94

advancement, promotion or any other change of status of other
employees are given particular weight.

29 C.F.R. § 541.100(a).© The determination as to whether an employee is exempt under the
FLSA is “a mixed question of law and fact.” Pippins v. KPMG, LLP, 759 F.3d 235, 239 (2d Cir.
2014) (citations omitted). “The question of how the employees spent their working time is a
question of fact,” whereas “[t]he question of whether their particular activities excluded them
from the overtime benefits of the FLSA is a question of law.” Id.; see also Krumholz v. Vill. of
Northport, 873 F. Supp. 2d 481, 487 (E.D.N.Y. 2012) (“[I]t is a strict question of law whether
the activities and responsibilities of the employee, once established, exempt him or her from the

FLSA’s overtime requirements”) (internal quotations omitted).
In the instant case, the undisputed facts clearly establish that Plaintiff qualified for the

executive exemption under federal and New York law.
1. At All Times, Plaintiff Was Compensated on a Salary Basis in Excess of
the Weekly Salary Threshold Requirements Under Federal and New
York Law

It is undisputed that Plaintiff was compensated on a salary basis. See 56.1, 12. The
salary requirement for exemption status under the FLSA was $455 per week during Plaintiff's
employment, as set forth in 29 C.F.R. § 541.100(a); and under the NYLL, the salary threshold
was $543.75 per week from December 29, 2013 until December 30, 2013; $600 per week from
December 31, 2013 until December 30, 2014; $656.25 per week from December 31, 2014 until
December 30, 2015; $675 per week from December 31, 2015 until December 30, 2016 for large
employers in New York City (“NYC”); $825 per week from December 31, 2016 until December

30, 2017 for large employers in NYC; $975 per week from December 31, 2017 until December

 

6 New York’s executive employee exemption is interpreted similarly to the FLSA exemption, except that: (1) the
minimum salary required to qualify for the exemption at the latest date in Plaintiff's employment was $1,125 per
week; and (2) the employee must also customarily and regularly exercise discretionary powers. 12 NYCRR § 146-
3.2(c)(1)(i)(e)(1) G4). Plaintiff regularly exercises such discretionary powers. See 56.1 JJ 32, 34-37, 44, 46-81.

6
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 12 of 23 PagelD #: 95

30, 2018 for large employers in NYC; and $1,125 per week from December 31, 2018 until the
end of Plaintiff's employment on August 24, 2019 for large employers in NYC, as set forth in 12
NYCRR § 146-3.2(c)(1)()(e)(1)G@). See 56.1, 9 14-21. Here, throughout the entirety of
Plaintiff's employment with Defendants, his salary was in excess of the applicable FLSA/New
York minimum weekly salary requirement. From in or around December 29, 2013 until
December 31, 2017, Plaintiff, as chef, received $1,130 each week. See 56.1, | 22. From in or
around January 1, 2018 until the end of his employment, Plaintiff, as chef, received $1,400 each
week. See 56.1, 9 25. Thus, Plaintiffs salary has at all times met and far surpassed the weekly
threshold requirement under federal and state laws.
2. Plaintiff Managed the Kitchen Staff

To meet the second prong of the executive exemption, an employee’s primary duty must
be in managing other employees. The term “managing” in the context of the executive
exemption encompasses a broad range of activities, including but not limited to:

interviewing, selecting, and training of employees; setting and
adjusting their rates of pay and hours of work; directing the work
of employees; maintaining production or sales records for use in
supervision or control; appraising employees’ productivity and
efficiency for the purpose of recommending promotions or other
changes in status; handling employee complaints and grievances;
disciplining employees; planning the work; determining the
techniques to be used; apportioning the work among the
employees; determining the types of materials, supplies,
machinery, equipment or tools to be used or merchandise to be
bought, stocked and sold: controlling the flow and distribution of
materials or merchandise and supplies; providing for the safety and
security of the employees or the property; planning and controlling
the budget; and monitoring or implementing legal compliance
measures.

29 C.F.R. § 541.102. Importantly, to qualify for the exemption an employee need only perform

some of these types of managerial duties, as the character of an employee’s job is considered as a
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 13 of 23 PagelD #: 96

whole. See e.g., Yesmin v. Rite Aid of N.Y. Inc., 2012 WL 3871735, at *1 (E.D.N.Y. Sept. 6,
2012). Moreover, the regulation itself recognizes that these are merely examples of
“management,” and are not exhaustive of the types of duties that may be considered. 29 C.F.R. §
541.102.

Here, the record evidence overwhelmingly demonstrates that Plaintiff managed
Defendants’ kitchen staff. While Plaintiff may also have performed some non-exempt tasks in
conjunction with his managerial responsibilities, it was Plaintiff, not another supervisor, who
ultimately decided when and whether he would perform these non-exempt tasks. Looking at the
declarations, the undisputed evidence established that Plaintiff performed a number of duties that
are wholly indicative of “management,” including:

e managing and overseeing Dee’s’ kitchen and its operations, including the direct
supervision of at least five to six kitchen employees at any given time including Salad
Cooks, Grillmen, Fryer cooks, Prep cooks and dishwashers, see 56.1, § 32;

e setting and adjusting the kitchen station assignments of individual kitchen employees in
accordance with his own judgment, see 56.1, {J 34, 35;

e training Dee’s’ kitchen staff to ensure that they properly prepared meals in accordance
with Dee’s standards, see 56.1, § 36;

e ensuring that kitchen employees maintained appropriate sanitation and food safety
standards in the kitchen area, see 56.1, 4 37;

e overseeing the kitchen schedule to ensure that there was enough coverage to meet the
demand of the restaurant during busy times (lunch, dinner, and weekends), see 56.1, {f]

39-42;
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 14 of 23 PagelD #: 97

e conducting interviews (to determine if candidates were qualified and available to work),
sourcing candidates, and making hiring recommendations and decisions, as well as
recommending kitchen employees for promotions and terminating employees, see 56.1,
qq 54-59;

e handling customer complaints about the food and ensuring the issue is corrected to the
restaurant’s standards, see 56.1, | 72; and

e determining the type of supplies, equipment, tools, or merchandise to be brought,
stocked, and sold, including ordering food and supplies for the restaurant, see 56.1, {{ 73-
80.

Moreover, Plaintiff was ultimately responsible for the overall success of the kitchen and
resolved customer complaints to ensure the customer was happy and that the customer received
the correct dish that met the restaurant’s standards. See 56.1, 4] 36, 72. Thus, Plaintiff cannot
genuinely dispute that he overwhelmingly engaged in numerous management functions
recognized by 29 C.F.R. § 541.102.

3. Plaintiff's Primary Duty was Management

The regulations define “primary duty” as “the principal, main, major or most important
duty that the employee performs.” 29 C.F.R. § 541.700(a). In determining an employee’s
primary duty, a court must consider all the facts in the case, “with the major emphasis on the
character of the employee’s job as a whole.” Jd. The Code of Federal Regulations identifies a list
of non-exhaustive factors that a court should consider in determining the employee’s primary
duty, including: (1) the relative importance of the exempt duties as compared with other types of

duties; (2) the amount of time spent performing exempt work; (3) the employee’s relative

 

freedom from direct supervision; and (4) the relationship between the employee’s salary and the
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 15 of 23 PagelD #: 98

wages paid to other employees for the kind of nonexempt work performed by the employee. Jd.
Because “[c]Joncurrent performance of exempt and nonexempt work does not disqualify an
employee from the executive exemption,” 29 C.F.R. § 541.106(a), federal regulations provide
some illustrative examples of exempt executives who perform nonexempt work while
discharging their duties. For example, an assistant manager in a retail establishment is not
precluded from the exemption even if he performs nonexempt tasks, “such as serving customers,
cooking food, stocking shelves and cleaning the establishment.” 29 C.F.R. § 541.106(b). The
nonexempt tasks, such as serving customers and stocking shelves, can occur contemporaneously
with supervising employees and directing their work. Jd.

The undisputed evidence in this case clearly establishes that the aforementioned
management functions were Plaintiffs “primary duty,” as defined by 29 C.F.R. § 541.700(a).

a. Relative Importance of Plaintiff's Management Duties Militates
Towards a Finding That it was Plaintiff’s Primary Duty

Looking first at the relative importance of Plaintiff's duties, the Court in the Second
Circuit has stated when analyzing cases under the FLSA and the NYLL that the relative
importance inquiry evaluates whether the restaurant could not operate successfully unless the
purported managerial functions assigned to Plaintiff were performed. See, e.g., Tamayo v. DHR
Rest. Co., LLC, 2017 WL 532460, at *6 (S.D.N.Y. Feb. 3, 2017) (citing Donovan v. Burger King
Corp.. 675 F.2d 516, 521 (2d Cir. 1982); Scott v. SSP Am., Inc., 2011 WL 1204406, at *9
(E.D.N.Y. Mar. 29, 2011) (“Even when all reasonable inferences are drawn in [p]laintiff's favor,
it is clear from her deposition admissions that the success of the [d]efendant’s business was more
dependent on Plaintiff's management duties than her other duties, the performance of which did

not prevent her from continuing to manage her [department].”).

10
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 16 of 23 PagelD #: 99

The standard is easily satisfied here. Plaintiff determined what food and other supplies
were needed, ordered those supplies on a regular basis, ensured proper delivery of same and
resolved delivery issues, managed work schedules, directed kitchen staff in the speed,
organization and quality of their work, among Plaintiff's many job responsibilities in the kitchen.
See 56.1, Jf 32, 34, 38, 40-42, 73, 76. The restaurant would have come to a grinding halt and the
central business of Dee’s would have failed without a functioning kitchen and kitchen staff.
Simply put, if there is no food or sufficiently supervised employees to prepare and serve it, there
can be no restaurant sales and, in turn, no revenue being generated. Clearly, Plaintiff's
managerial duties as the chef for Dee’s were of the utmost romance to the continued operation of
the kitchen.

b. Plaintiff's Time Spent Performing Exempt Work

With respect to the second factor, the undisputed evidence demonstrates that Plaintiff's
exempt duties were regular and re-occurring management functions that Plaintiff performed on a
regular basis in the kitchen. See 56.1 9] 32, 34-39, 54, 72, 73, 76.

Plaintiff will likely attempt to create the appearance of a dispute on this point by perhaps
arguing that he was actually engaged in non-exempt duties when he cooked. See 56.1 {J 44, 45.
However, such an effort would prove unsuccessful as the law is well-established that
performance of such non-exempt duties is not inconsistent with the executive exemption, as
managers often are required to multi-task and/or “jump in” to perform whatever needs to be done
to ensure the overall profitability and success of their department while still overall managing the
larger working group. See, e.g., Scott, 2011 WL 1204406, at *10 (“[iJt is clear from the

undisputed facts in the record, as well as [p]laintiff's deposition testimony, that her principal

1]
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 17 of 23 PagelD #: 100

value to [d]efendant’s business was the management of her units, even though she engaged
concurrently in a substantial amount of nonexempt work.”).

Moreover, courts have roundly recognized that the exact amount of time that a plaintiff
spent on nonexempt work is not dispositive of whether his “primary duty” was management.”
See 29 C.F.R. § 541.700 (“[t]ime alone . . . is not the sole test”); Donovan, 672 F.2d at 226 (“one
can still be ‘managing’ if one is in charge, even while physically doing something else . . . [A]n
employee can manage while performing other work, and . . . this other work does not negate the
conclusion that his primary duty is management.”); Scott, 20177 WL 1204406, at *8, *11
(although the court credited plaintiff's testimony that she spent ninety percent of her time
performing nonexempt tasks, the court found that her “management duties were more than
important to the success of [d]efendant’s business than her other duties” where she “continued to
supervise her subordinates by ‘multi-task[ing]’”); Paganas v. Total Maint. Sol, LLC, 726. F.
App’x 851, 853-54 (2d Cir. 2018) (“An employee’s ‘primary duty’ is the ‘principal, main, major
or most important duty the employee performs’...Merely performing some nonexempt duties,
however, does not mean that an employee’s primary duty was not management.”); Callari v.
Blackman Plumbing Supply, Inc., 988 F.Supp.2d 261, 277 (E.D.N.Y. 2013) (“With respect to
time spent performing exempt work, while ‘employees who spend 50 percent of their time
performing exempt work will generally satisfy the primary duty requirement[,][t]ime alone...is
no the sole test? and ‘exempt employees need not spend more than 50 percent of their time
performing exempt work.’” (quoting 29 C.F.R. § 541.700(b))); see also Yeh, 2020 WL 833501,
at *12 (granting summary judgment and dismissing a chef’s FLSA and NYLL overtime claims
by finding that the chef’s primary duty was management of a kitchen even though he also spent

significant time cooking). Rather, the critical focus is on whether the employee “remain[s]

12
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 18 of 23 PagelD #: 101

responsible for the success or failure of business operations under their management while
performing the nonexempt work.” 29 C.F.R. § 541.106(a); see also Martinez, 930 F.Supp.2d at
524 (“Exempt executives generally make the decision regarding when to perform nonexempt
duties and remain responsible for the success or failure of business operations under their
management while performing non-exempt work, whereas a nonexempt employee generally is
directed by a supervisor to perform the exempt work or performs the exempt work for defined
periods.”). Accordingly, even if Plaintiff cooked food, performance of such duties does not
negate a conclusion that his primary duty as chef was management of the kitchen staff, as it was
Plaintiff, not some other supervisor, who determined which such tasks needed to be performed
and when. Moreover, Plaintiff, at most, spent three hours of his day cooking, and spent the
remaining time engaging in managerial duties. See 56.1 45. Indeed, Plaintiff oversaw that the
kitchen staff was producing quality dishes for the customers and in situations where there was a
customer complaint about a dish, Plaintiff would make sure the dish was appropriately corrected
by the kitchen staff. See 56.1 72. While preparing food or engaging in other nonexempt tasks,
Plaintiff, as chef, remained, at all times, ultimately responsible for the success of his kitchen and
maintaining its standards. See 56.1 {{ 35-37, 39, 44,46, 48, 72.

c. Plaintiff Worked with Freedom from Direct Supervision and
Customarily and Regularly Exercised His Discretion as Chef

Plaintiff oversaw all “back of the house” operations for Dee’s. See 56.1 J 10. As noted,
supra, this included directing the workflow of how meals are to be cooked and how kitchen staff
should be spending their time, assessing the quality of cooked meals, handling customer
complaints, and hiring, firing, and promoting kitchen staff. See 56.1 {J 32, 34, 52-72. Plaintiff
was given free reign and discretion over how to direct the kitchen staff in their duties, overseeing

the work schedules of kitchen staff, and how to respond to problems, and adjusting the work

13
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 19 of 23 PagelD #: 102

assignments of the kitchen employees in accordance with their skills and the volume of work in
the kitchen. See 56.1 9§ 35, 46, 48, 50, 51, 75. In sum, there was no one who supervised
Plaintiffs daily work in the manner that he managed the kitchen staff's day-to-day work. Rather,
at all times, Plaintiff performed his duties relatively free from supervision.

d. Plaintiff's Compensation Structure Differed from Other Kitchen
Staff

Here, with deference owed to Plaintiff as chef and his importance in the kitchen, Plaintiff
was compensated at a substantially higher rate than that paid to any subordinate kitchen staff
who reported to him. See 56.1 J§ 22, 25, 30, 31. Moreover, Plaintiff was paid on a salary basis
while other kitchen staff were compensated on an hourly basis. See 56.1 § 29. As well, Plaintiff's
compensation greatly exceeded that which was paid to other kitchen workers. See 56.1 fj 22,
25, 30, 31.

That Plaintiff was the only member of the kitchen staff compensated on a salary basis,
and earned remuneration significantly in excess of other kitchen staff, further demonstrates that
Plaintiff was properly classified as exempt. See Yeh, 2020 WL 883501, at *11 (“Yeh’s
predominantly managerial duties are, finally, corroborated by testimony indicating that Yeh’s
compensation (initially $55,000/year; later $60,000/year) significantly exceeded that of the other
kitchen staff.”).

Upon consideration of the record in this matter, a reasonable jury could not find that
Plaintiffs primary duty was anything other than management. As such, there is no genuine issue
of material fact in dispute and Defendants are entitled to summary judgment as to this prong of

the executive exemption analysis. See Celotex Corp., 477 U.S. at 323.

14
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 20 of 23 PagelD #: 103

4. Plaintiff’s Position as Chef Required Him to Regularly and Customarily
Direct the Work of Kitchen Staff

The third prong of the executive exemption analysis requires that the employee must
customarily and regularly direct the work of at least two or more other full-time employees or
their equivalent. 29 C.F.R. § 541.100(a)(3). In the instant case, Plaintiff regularly and
customarily directed the work of the entire kitchen staff consisting of at least five or six full-time
kitchen workers, at any given time, during the entirety of Plaintiff's employment as chef. See
56.1 7 32. Specifically, during Plaintiff's tenure with Dee’s, the following full-time positions
were those Plaintiff at all times supervised: salad cooks, grillmen, fryer cooks, prep cooks, and
dishwashers. Jd. As such, this element of the executive exemption standard is also satisfied.

5. Plaintiff's Suggestions and Recommendations as to the Hiring and Firing
of Kitchen Staff were Heeded by Defendants

A bona fide executive must have authority to hire or fire other employees or the
executive’s suggestions and recommendations as to the hiring, firing, advancement, promotion or
any other change of status of other employees must be given particular weight. 29 C.F.R. §
541.100(a)(4). “An employee’s suggestions and recommendations may still be deemed to have
‘particular weight’ even if a higher level manager’s recommendation has more importance and
even if the employee does not have authority to make the ultimate decision as to the employee’s
change in status.” 29 C.F.R. § 541.105. Further, the “hiring or firing or making
recommendations” prong is read in the disjunctive, so plaintiff need not have authority to
provide guidance in all areas. See Preamble to the August 2004 U.S. Department of Labor
Regulations (“An employee who provides guidance on any one of the specified changes in

employment status may meet the section 541.100(a)(4) requirement.”).

15
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 21 of 23 PagelD #: 104

Here, Plaintiff was responsible for conducting interviews (to determine if candidates were
qualified and available to work), sourcing candidates, and making hiring decisions and
recommendations. See 56.1 4 54-71. Notably, during his employment, Plaintiff hired several
employees, including Daniel Perez as a cook, “Jose” and “Joffere” as dishwashers, “Carlos” as a
salad cook, and “Leonel” as a pizza man. See 56.1 J 61. Moreover, Plaintiff made
recommendations regarding promotions and terminations for Dee’s kitchen staff, based on the
employee’s work performance. See 56.1 §§ 63, 70. For example, Plaintiff recommended
“Alvaro,” a kitchen employee, for a promotion because Plaintiff felt that Alvaro was a good
candidate for a position as cook. See 56.1 ¢ 65. Based on Plaintiff's recommendation, Dee’s
promoted Alvaro. See 56.1 J 66. As well, over the past six years, Plaintiff terminated several
dishwashers. See 56.1 471.

As established above, Plaintiff each and every statutory and regulatory requirement for
the exemption from receiving overtime pay requirements compensation. Plaintiff cannot offer
evidence to the contrary, thus Defendants are entitled to summary judgment on Plaintiff's claims
for unpaid overtime wages as set forth in Plaintiff's Complaint.

C. Plaintiffs “Spread of Hours” Claim Must Be Dismissed

Plaintiff alleges that Defendants also violated New York’s “spread of hours” premium for
shifts that last longer than ten hours. See Compl., Dkt. No. 1, at 53. Under the NYLL, an
employee is entitled to receive an additional hour of compensation at the state minimum wage
for any day in which his “spread of hours” that is, the period of time between when he first
begins and then finally completes work, regardless of any breaks, exceeds ten hours. See
Shahriar v. Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 241-242, n.4 (2d Cir. 2011) (citing

12 NYCRR § 146-1.6).

16
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 22 of 23 PagelD #: 105

However, the term “employee” “does not include any individual permitted to work in, or
as... an executive.” 12 NYCRR 146.-3.2(c). Here, because Plaintiff fits within the executive
exemption, he does not fall within the category of “employee” that would be entitled to receive
the “spread of hours” premium. Therefore, the Court should grant Defendants’ Motion for
Summary Judgment on Plaintiff's “spread of hours” claim and dismiss Plaintiffs Fifth Cause of
Action.

D. Plaintiff's Claims under the NYLL for Wage Statement Violations Must be
Dismissed

NYLL § 195(3) requires that an employer “furnish each employee with a statement with
every payment of wages” listing certain enumerated information. Plaintiff alleges, in true
boilerplate fashion, that Defendants did not provide him wage statements as required by NYLL
195(3), See Compl., Dkt. No 1, at 51.

Even if Defendants failed to provide wage statements to Plaintiff, the NYLL provides for
no liability where an employee has timely received all of the compensation owed to him:

In any action or administrative proceeding to recover damages for
violation of subdivision three of section one hundred ninety-five of
this article, it shall be an affirmative defense that (i) the employer
made complete and timely payment of all wages due pursuant to
this article or article nineteen or article nineteen-A of this chapter

to the employee who was not provided statements as required by
subdivision three of section one hundred ninety-five of this article

[...]
See NYLL § 198(1-d).
Plaintiff's only claim of unpaid compensation relates to the alleged unpaid overtime and
“spread of hours” pay that he claims to be owed. See Compl. Dkt. No. 1, at 51. However,
because Plaintiff was properly classified as exempt, he was not entitled to overtime or spread of

hours pay. Plaintiff asserts no other claim of unpaid wages. Accordingly, regardless of whether

17
Case 1:19-cv-07267-BMC Document 23 Filed 02/26/20 Page 23 of 23 PagelD #: 106

Plaintiff was provided with statutorily-required wage statements, any such technical violation of
the statute is wholly immaterial since Plaintiff received timely payment of all his wages, and
these payments were always in the correct amount owed to him. Thus, Plaintiff's claim for
violation of the NYLL’s wage notice obligations must be dismissed.
CONCLUSION

For the foregoing reasons, Defendants respectfully request that the Court grant their
motion for summary judgment on the issue of Plaintiffs status as an exempt employee and
dismiss Plaintiff's complaint in its entirety and grant Defendants such other and further relief as

the Court deems appropriate.

Dated: Woodbury, New York
February 26, 2020

Respectfully submitted,

KAUFMAN DOLOWICH & VOLUCK, LLP
a

Aaron N. Solomon, Esq.

Keith Gutstein, Esq.

Taylor M. Ferris, Esq.

Attorneys for Defendants

135 Crossways Park Drive, Suite 201

Woodbury, New York 11797
(516) 681-1100

By:

 

4842-7862-1877, v. 1

18
